DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/31/2022, with respect to the amendment to the claims have been fully considered and are persuasive.  The previous rejections of claims 1-3, 5-12, and 14-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-12, and 14-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 10 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: wherein the sendinq time confiquration information corresponding to the electronic control unit comprises a time offset corresponding to the electronic control unit, and the time offset corresponding to the electronic control unit refers to the time offset of a first available sendinq time when the electronic control unit sends the message to the CAN bus within one clock unit from a start time of the clock unit; and time offsets corresponding to any .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RASHEED GIDADO/Primary Examiner, Art Unit 2464